                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


MAURICE SINKFIELD,
   Plaintiff,

    v.
                                                            CIVIL ACTION NO. 19-10776-MPK

MR. J. GRONDOLSKY,
MR. N. ELIAS,
    Defendants.


                           MEMORANDUM AND ORDER ON
                        DEFENDANTS’ MOTION TO DISMISS OR,
                IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT (#52).


Kelley, U.S.M.J.

                                         I. Introduction.

         Plaintiff Maurice Sinkfield sues two prison officials, alleging violations of certain

constitutional rights. (#16 [amended complaint].) The defendants filed a motion to dismiss or, in

the alternative, for summary judgment (#52) for failure to exhaust administrative remedies and

failure to state a claim. The motion has been fully briefed. (##53, 63.)1 For the reasons set out

below, the motion is allowed.

                                         II. The Facts.

         The facts are taken from the amended complaint. (#16.) Plaintiff alleges that from June

16, 2016 to September 16, 2016, he was a federal pretrial detainee at the Federal Medical Center

(FMC), Devens. Id. ¶ 1. Grondolsky was the warden at FMC Devens during the relevant time, and




1
  With the parties’ consent this case has been referred to the undersigned for all purposes,
including trial and the entry of judgment, pursuant to 28 U.S.C. § 636(c). (##25, 64.)
Elias was the Unit Manager of the locked mental health unit, NO1, at FMC Devens. Id. ¶ 2.

According to plaintiff, he was subjected to solitary confinement inside NO1 and a special housing

unit (SHU). Id. ¶ 7. For four days while he was held in NO1, August 8 through 11, he was deprived

of access to drinking water and shower facilities. Id. Plaintiff alleges that, by their actions,

defendants have violated his rights under the Eighth Amendment and under the Fifth Amendment’s

Due Process clause. Id. ¶ 3.

        Grondolsky is said to have been directly involved in the alleged deprivations because he

undertook weekly inspections of NO1. Id. ¶ 8. Grondolsky purportedly informed plaintiff that his

release from solitary confinement would not be authorized if plaintiff refused to participate in

clinical interviews, to complete psychological tests, and to aid a government investigation against

plaintiff. Id.

        Elias is alleged to have been directly involved in the deprivations because he was in charge

of NO1 and, in that capacity, authorized cell moves and releases from the locked mental health

unit. Id. ¶ 9. On August 8, 2016, Elias had plaintiff moved to a cell without running water or a

functioning shower. Id. Although plaintiff asked that his cell be changed, he was advised by unit

officers that he could not be moved without Elias’ approval; plaintiff was not moved until August

11, 2016, when authorized by Elias. Id. The plaintiff alleges:

        Mr. Elias forced Maurice Sinkfield to live without fresh drinking water for 3 days
        and when he and the warden (Elias and Grondolsky) went into the locked mental
        health unit for their weekly inspections and Maurice Sinkfield informed them that
        the water was off and asked them to move him they both smiled and walked away
        from the cell (129).

Id.




                                                 2
        On September 8, 2016, plaintiff claims that he refused to sign a certain contract or pledge

presented to him by Elias. Allegedly incensed by plaintiff’s noncompliance, Elias wrote up an

incident report and had plaintiff moved to the SHU. Id. Plaintiff remained in solitary confinement

until September 16, 2016, the day he started his transport back to Ohio. Id. During a stop-over at

a federal detention facility in Philadelphia, Sinkfield was held in solitary confinement for seven or

eight days because of the Elias incident report. Id.

        Plaintiff contends that he was unjustly subjected to corporal punishment inside NO1 and

the SHU at FMC Devens. Id. ¶ 10. He alleges that he was mentally and physically harmed by the

constitutional violations perpetrated by Grondolsky and Elias. Id. ¶¶ 10 11. Plaintiff seeks damages

in the amount of 93 million dollars. Id. ¶ 6.

                                       III. Standards of Review.

A. Rule 12(b)(6).

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) challenges a party’s

complaint for failing to state a claim. In deciding such a motion, a court must “accept as true all

well-pleaded facts and draw all reasonable inferences therefrom in the pleader’s favor.” Gonzalez

v. Velez, 864 F.3d 45, 50 (1st Cir. 2017) (citation omitted). To survive the motion, a complaint

must “contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on its face.’”

Ríos-Campbell v. U.S. Dep’t of Commerce, 927 F.3d 21, 24 (1st Cir. 2019) (quoting Haley v. City

of Bos., 657 F.3d 39, 46 (1st Cir. 2011)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)).


                                                    3
        The court must distinguish between “the complaint’s factual allegations (which must be

accepted as true) from its conclusory legal allegations (which need not be credited).” Morales-

Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st Cir. 2012). “[N]o single allegation need [establish] .

. . some necessary element [of the cause of action], provided that, in sum, the allegations of the

complaint make the claim as a whole at least plausible.” Garayalde-Rijos v. Mun. of Carolina, 747

F.3d 15, 24 (1st Cir. 2014) (quoting Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 14-15 (1st

Cir. 2011)). The plaintiff must show that the combined allegations state “a plausible, not a merely

conceivable, case for relief.” Sepúlveda-Villarini v. Dep’t of Educ. of P.R., 628 F.3d 25, 29 (1st

Cir. 2010) (citations omitted).

B. Rule 56.

        The purpose of summary judgment is “to pierce the boilerplate of the pleadings and assay

the parties’ proof in order to determine whether trial is actually required.” Tobin v. Federal Express

Corp., 775 F.3d 448, 450 (1st Cir. 2014) (internal citation and quotations marks omitted). “[A]

court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a).

Summary judgment is inappropriate “if the record is sufficiently open-ended to permit a rational

fact finder to resolve a material factual dispute in favor of either side.” Pierce v. Cotuit Fire Dist.,

741 F.3d 295, 301 (1st Cir. 2014).

        The moving party bears the initial burden of asserting the absence of a genuine issue of

material fact and “support[ing] that assertion by affidavits, admissions, or other materials of

evidentiary quality.” Mulvihill v. Top-Flite Golf Co., 335 F.3d 15, 19 (1st Cir. 2003) (citation

omitted). A genuine issue of fact exists where a fact finder could find in favor of the non-moving


                                                   4
party, “while material facts are those whose existence or nonexistence has the potential to change

the outcome of the suit.” Green Mountain Realty Corp. v. Leonard, 750 F.3d 30, 38 (1st Cir. 2014)

(internal citation and quotations marks omitted). “Once the moving party avers the absence of

genuine issues of material fact, the nonmovant must show that a factual dispute does exist, but

summary judgment cannot be defeated by relying on improbable inferences, conclusory

allegations, or rank speculation.” Fontánez-Núñez v. Janssen Ortho LLC, 447 F.3d 50, 54-55 (1st

Cir. 2006) (internal citation and quotation marks omitted).

       In determining whether summary judgment is proper, the court must view the record in the

light most favorable to the non-moving party and must draw all reasonable inferences in the non-

movant’s favor. Ahmed v. Johnson, 752 F.3d 490, 495 (1st Cir. 2014). Rule 56 “mandates the entry

of summary judgment, after adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). “‘Where the record taken as a whole could not lead a rational trier of fact to

find for the nonmoving party, there is no genuine issue for trial.’” Scott v. Harris, 550 U.S. 372,

380 (2007) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87

(1986) (further internal quotation marks omitted)).

                                          IV. Discussion.

A. Exhaustion.

       Defendants argue that plaintiff has failed to exhaust his administrative remedies as required

by the Prison Litigation Reform Act (PLRA). (#53 at 5-9.) The PLRA precludes “a prisoner

confined in any jail, prison, or other correctional facility” from bringing an action “with respect to


                                                  5
prison conditions under [42 U.S.C. § 1983], or any other Federal law . . . until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “[E]xhaustion of available remedies is

required for any suit challenging prison conditions, not just for suits under § 1983[,]” Woodford v. Ngo,

548 U.S. 81, 85 (2006) (citing Porter v. Nussle, 534 U.S. 516, 524 (2002)), including “all inmate

suits about prison life, whether they involve general circumstances or particular episodes, and

whether they allege excessive force or some other wrong.” Porter, 534 U.S. at 532. Requiring

inmates to exhaust administrative remedies before bringing suit in federal court “allows prison

officials an opportunity to resolve disputes concerning the exercise of their responsibilities before

being haled into court.” Jones v. Bock, 549 U.S. 199, 204 (2007).

        The Supreme Court has clarified that an inmate’s failure to exhaust his administrative

remedy may be excused where the administrative remedy, “although officially on the books,” was

“unavailable” to him because it was “not capable of use to obtain relief.” Ross v. Blake, 136 S. Ct.

1850, 1859 (2016). Three scenarios have been described in which remedies would not be

“available” such that exhaustion may be excused: (1) when an administrative procedure “operates

as a simple dead end . . . with officers unable or consistently unwilling to provide relief to

aggrieved inmates”; (2) where the administrative remedies are so unclear that “no ordinary

prisoner can make sense of what [they] demand[]”; and (3) where prison officials “thwart inmates

from taking advantage of a grievance process through machination, misrepresentation, or

intimidation.” Id. at 1859-60.

        Failure to exhaust is an affirmative defense and so defendants bear the burden of showing

that a prisoner has not satisfied the exhaustion requirements. See Jones, 549 U.S. at 216 (“failure

to exhaust is an affirmative defense under the PLRA, and . . . inmates are not required to specially


                                                   6
plead or demonstrate exhaustion in their complaints”); Berrios v. Gonzalez-Rosario, 630 F.3d 7,

11 (1st Cir. 2010) (a plaintiff’s failure to exhaust administrative remedies “must be raised and

proved by the defense”). Here, defendants contend that plaintiff failed to exhaust his administrative

remedies prior to filing this suit. As an exhibit to their motion, defendants submitted the declaration

of Cheryl Magnusson, a legal assistant at the Consolidated Legal Center at FMC Devens. (#53-1.)

Based on Ms. Magnusson’s declaration and accompanying documentation (#53-2), defendants

assert that there are no records to evidence that plaintiff exhausted his remedies with respect to the

claims in this case.

       The threshold problem for defendants is that the First Circuit has repeatedly cautioned,

with regard to Rule 12(b)(6) motions to dismiss, that “[o]rdinarily, a court may not consider any

documents that are outside of the complaint, or not expressly incorporated therein . . . .” Graf v.

Hospitality Mut. Ins. Co., 754 F.3d 74, 76 (1st Cir. 2014) (internal citation and quotation marks

omitted). That said, “there is a narrow swatch of materials outside the complaint itself that may be

considered on a motion to dismiss for failure to state a claim.” Ríos-Campbell v. U.S. Dept. of

Commerce, 927 F.3d 21, 25 n. 2 (1st Cir. 2019). “[W]hen . . . a complaint’s factual allegations are

expressly linked to – and admittedly dependent upon – a document (the authenticity of which is

not challenged), that document effectively merges into the pleadings and the trial court can review

it in deciding a motion to dismiss under Rule 12(b)(6).” Trans-Spec Truck Service, Inc. v.

Caterpillar Inc., 524 F.3d 315, 321 (1st Cir. 2008) (internal citations, quotation marks, and

alterations omitted), cert. denied, 555 U.S. 995 (2008); Yacubian v. U.S., 750 F.3d 100, 102 (1st

Cir. 2014); United Auto., Aerospace, Agr. Implement Workers of Am. Int’l Union v. Fortuno, 633

F.3d 37, 39 (1st Cir. 2011). Ms. Magnusson’s declaration and the proffered documentation


                                                  7
submitted by defendants do not fall within the parameters of this exception, and the court will not

consider them. See, e.g., Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993).

        “Whether a particular ground for opposing a claim may be the basis for dismissal for failure

to state a claim depends on whether the allegations in the complaint suffice to establish that ground,

not on the nature of the ground in the abstract.” Jones, 549 U.S. at 215. The allegations of the

amended complaint here do not support an admission that plaintiff simply failed to exhaust his

administrative remedies, and defendants’ motion to dismiss based on failure to exhaust

administrative remedies fails. See Trans-Spec Truck Serv., Inc. v. Caterpillar Inc., 524 F.3d 315,

320 (1st Cir. 2008) (internal citation and quotation marks omitted) (“Affirmative defenses . . . may

be raised in a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), provided that the

facts establishing the defense [are] clear on the face of the plaintiff's pleadings.”), cert. denied, 555

U.S. 995 (2008); Faust v. Cabral, No. CIV.A. 12-11020-DJC, 2013 WL 3933021, at *4 (D. Mass.

Jul. 30, 2013) (“nothing on the face of the complaint establishes a failure to exhaust administrative

remedies”).

        The court is not inclined to consider defendants’ motion as one for summary judgment at

this time. Even if the court determined to proceed in that manner, genuine issues of material fact

would preclude the entry of judgment as a matter of law in defendants’ favor on the issue of

exhaustion. In opposition to the dispositive motion, plaintiff has submitted an affidavit (#63-1) and

documentation (#63-2) in which he asserts facts which, if credited, would support a conclusion

that prison officials thwarted his ability to file a grievance, and that the Federal Bureau of Prisons’

administrative remedies were not available to him given his various transfers between federal,

state, and county penal institutions.


                                                   8
       In sum, plaintiff’s claims will not be dismissed for failure to exhaust administrative

remedies, and the entry of summary judgment on that basis is not warranted.

B. Bivens Claims.

       Plaintiff specifically disavows bringing Bivens claims: “Plaintiff’s claims are not Bivens

claims, but Plaintiff’s claims are arising under the Constitution[] and it is possible that Plaintiff’s

claims could be prosecuted in accordance with 28 U.S.C. §[§] 2671-80, § 1346(b)2; 42 U.S.C. §

1997e(a)3 and any other remedy the Court would imply.”4 (#63 at 8-9.) However, the statutory

sections cited by plaintiff do not provide a legal foundation for his claims and so, to the extent

those are the claims he is attempting to allege, they must be dismissed.

       No federal statute authorizes federal courts to hear suits against federal officers who violate

the Constitution. However, the Supreme Court has inferred a narrow cause of action against federal



2
  Title 28 U.S.C. §§ 2671-80 and § 1346 are provisions of the Federal Tort Claims Act, which are
inapplicable here if for no other reason than that the United States has not been named as a
defendant in this case, and “the United States is the only proper party defendant to a FTCA suit.”
ITT Fed. Servs. Corp. v. Anduze Montano, 474 F.3d 32, 34 (1st Cir. 2007) (citing 28 U.S.C. §§
1346(b), 2674, 2679); see also McCloskey v. Mueller, 446 F.3d 262, 266 (1st Cir. 2006) (“the
United States is the only proper defendant in such an [FTCA] action”). Moreover, “the FTCA’s
timeliness requirements are jurisdictional,” Sanchez v. United States, 740 F.3d 47, 54 (1st Cir.
2014), and plaintiff has not alleged that he administratively exhausted his claims. See Barrett ex
rel. Est. of Barrett v. United States, 462 F.3d 28, 36 (1st Cir. 2006) (“Plaintiff may not file a tort
claim in district court until (i) the agency finally denies the administrative claim, or (ii) six months
pass without a final denial of the administrative claim—whichever comes first.”).
3
  Title 42 U.S.C. § 1997e(a) is the provision of the Prison Litigation Reform Act that requires
exhaustion of claims: “No action shall be brought with respect to prison conditions under section
1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or other
correction facility until such administrative remedies as are available are exhausted.”
4
  “[T]he Court is not the plaintiff’s advocate and will not ‘conjure up implied allegations,’
McDonald v. Hall, 610 F.2d 16, 19 (1st Cir.1979), in order to establish jurisdiction or to state an
actionable claim.” Brown v. Dep’t of Veterans Affs., 451 F. Supp.2d 273, 277 (D. Mass. 2006).

                                                   9
officers for damages directly from the text of the Constitution. Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) (Fourth Amendment violation related to

warrantless search and seizure); Carlson v. Green, 446 U.S. 14 (1980) (Eighth Amendment

violation related to a prison officials’ denial of medical care); Davis v. Passman, 442 U.S. 228

(1979) (Fifth Amendment due process clause violation based on discrimination on the basis of sex

in federal employment). If plaintiff has alleged any viable claims based on the individual

defendants’ alleged violation of the “Constitution[]’s Eighth Amendment and Eighth Article” and

Fifth Amendment “due process clause violation(s)” (#16 ¶¶ 3, 10, 11; #63 at 2-3), they must be

Bivens claims.

       The Bivens doctrine allows a plaintiff to vindicate certain constitutionally protected rights

through a private cause of action for damages against federal officials in their individual capacities.

DeMayo v. Nugent, 517 F.3d 11, 14 (1st Cir. 2008). An action under Bivens serves as the federal

analog to Section 1983 suits against state officials. Soto-Torres v. Fraticelli, 654 F.3d 153, 158

(1st Cir. 2011). A claimant who seeks relief under Bivens must prove a violation of a constitutional

right by a federal agent acting under color of federal law. DeMayo, 517 F.3d at 14.

       It is not enough that a plaintiff allege he suffered a violation of the same general right as

one of the three recognized grounds for a Bivens claim. The Supreme Court has held that it will

not expand the Bivens cause of action to contexts that are “different in a meaningful way from

previous Bivens cases” decided by the Court. Hernandez v. Mesa, 140 S. Ct. 735, 743 (2020)

(quoting Ziglar v. Abbasi, 137 S. Ct. 1843, 1859 (2017)). As a result, in order to have a cognizable

Bivens claim, a plaintiff must allege that his claim is both factually and legally similar to Bivens

claims previously decided by the Supreme Court. Id. at 743. If the claim presents a new context,


                                                  10
courts should then apply a “special factors” analysis to determine whether “special factors counsel

hesitation” in expanding Bivens, absent affirmative action by Congress. Abbasi, 137 S. Ct. at 1857,

1876 (citation omitted).

       Plaintiff is seeking damages for his alleged punitive detention in NO1 and the SHU at FMC

Devens. The Third Circuit has found a comparable claim to constitute an expansion of Bivens into

a new context, and this court agrees. Bistrian v. Levi, 912 F.3d 79, 94 (3d Cir. 2018) (“[T]he

punitive-detention claim does amount to an extension of Bivens into a new context.”). In Abbasi,

the Supreme Court concluded that “expanding the Bivens remedy is now a disfavored judicial

activity,” noting that it has “consistently refused to extend Bivens to any new context or new

category of defendants.” 137 S. Ct. at 1857 (citations omitted). Consideration of special factors

counseling against extension of Bivens must be undertaken. “[T]he inquiry must concentrate on

whether the Judiciary is well suited, absent congressional action or instruction, to consider and

weigh the costs and benefits of allowing a damages action to proceed.” Id. at 1857-58. Under

Abbasi, “any alternative, existing process for protecting the [plaintiff's] interest[s]” is a compelling

reason to “refrain” from extending a Bivens remedy. Id. at 1858 (citations omitted).

       The Third Circuit’s discussion of the special factors to be weighed when considering

whether to extend the Bivens remedy to a claim for punitive detention is compelling:

       [A] punitive-detention claim more fully calls in question broad policies pertaining
       to the reasoning, manner, and extent of prison discipline. The warden and other
       prison officials have—and indeed must have—the authority to determine detention
       policies, to assess the endless variety of circumstances in which those policies may
       be implicated, and to decide when administrative detention is deserved and for how
       long. See Sandin v. Conner, 515 U.S. 472, 482, 115 S. Ct. 2293, 132 L.Ed.2d 418
       (1995) (observing, in the § 1983 context, that “federal courts ought to afford
       appropriate deference and flexibility to state officials trying to manage a volatile
       [prison] environment” and thus should limit “the involvement of federal courts in
       the day-to-day management of prisons”). Detention policies and their application

                                                  11
       cannot be helpfully reviewed as Bivens claims. “[C]ourts are ill equipped to deal
       with the increasingly urgent problems of prison administration and reform” because
       the problems “are complex and intractable, and, more to the point, they are not
       readily susceptible of resolution by decree.” Turner v. Safley, 482 U.S. 78, 84, 107
       S. Ct. 2254, 96 L.Ed.2d 64 (1987) (citation omitted). The Bureau of Prisons, not
       the judiciary, has the “expertise, planning, and the commitment of resources”
       necessary for the difficult task of running a correctional facility. Id. at 84-85, 107
       S.Ct. 2254. Consequently, the task of prison administration “has been committed
       to the responsibility of [the legislative and executive] branches, and separation-of-
       powers concerns counsel a policy of judicial restraint.” Id. at 85, 107 S. Ct. 2254.
       Ruling on administrative detention policy matters would unduly encroach on the
       executive’s domain. See Wetzel v. Edwards, 635 F.2d 283, 288 (4th Cir. 1980) (“It
       is a rule grounded in necessity and common sense, as well as authority, that the
       maintenance of discipline in a prison is an executive function with which the
       judicial branch ordinarily will not interfere.” (citation omitted)).

       Besides those serious separation of powers concerns, recognizing a Bivens remedy
       would likely cause “an increase of suits by inmates, increased litigation costs to the
       government, and ... burdens on individual prison employees to defend such claims.”
       . . . Heeding the reasoning in Abbasi, we must be reluctant to “establish whole
       categories of cases in which federal officers must defend against personal liability
       claims in the complex sphere of litigation.” 137 S. Ct. at 1858. . . . [The] punitive-
       detention claim . . . is not a valid Bivens action.

Bistrian, 912 F.3d at 94–95 (footnotes omitted); see also Earle v. Shreves, 990 F.3d 774, 780–81

(4th Cir. 2021) (addressing a claim that a plaintiff had been placed in the SHU in retaliation, the

Fourth Circuit cited the Third Circuit’s analysis of the special factors with approval). In this case,

no further discussion is required. The Bistrian decision is on point and persuasive. Adopting the

Third Circuit’s reasoning, to the extent plaintiff is alleging Bivens claims,5 the court finds they

should be dismissed under Rule 12(b)(6) for failure to state a claim.


5
  To the extent that Plaintiff is alleging a Bivens claim based on an Eighth Amendment violation
for Cruel and Unusual Punishment by virtue of the lack of running water and non-working shower
in his cell for four days, the same analysis applies. See, e.g., Mammana v. Barben, No. 20-2364,
2021 WL 2026847, at *4 (3d Cir. May 21, 2021) (footnote omitted) (plaintiff alleging Eighth
Amendment violation for confinement for four days “in a chilled room with constant lighting, no
bedding, and only paper-like clothing” did not state a Bivens claim, with the Third Circuit noting
plaintiff “asks for a new implied cause of action to sue federal prison officials for unconstitutional

                                                 12
                                    V. Conclusion and Order.

       For the reasons stated, Defendants’ Motion to Dismiss or, in the Alternative, for Summary

Judgment (#52) is GRANTED. Judgment shall enter for defendants.




June 21, 2021                                /s/ Page Kelley__________
                                             M. PAGE KELLEY
                                             Chief United States Magistrate Judge




conditions of confinement, a step never taken by the Supreme Court nor any circuit court”); Hill
v. Lappin, et al., No. 3:11-CV-1609, 2021 WL 2222725, at *4 (M.D. Pa. June 2, 2021) (finding
plaintiff’s Eighth Amendment claim that “defendants subjected him to cruel and unusual
punishment by placing him in four-point restraints and by not releasing him from the restraints to
use the toilet during a 43-hour period, purportedly forcing him to lie in his own waste” was a new
context and that “special factors weigh decisively against extending Bivens to this new context.”);
Blakey v. Pistro, No. 2:21-CV-572-JDW, 2021 WL 2312647, at *3 (E.D. Pa. June 7, 2021);
Hanson v. United States, Civ. A. No. 18-cv-17, 2018 WL 5046067, at *2 (E.D. Ky. Oct. 17, 2018)
(claim based on denial of access to toilet was sufficiently distinct from all three of these prior
contexts, and, therefore, was a “new context” for purposes of a Bivens analysis).




                                                13
